DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 of US application 16/603,497 were filed 10/7/19. Applicant filed a preliminary amendment to the claims the same day wherein claims 1, 3-6, and 8-14 and claims 2 and 7 were canceled. Accordingly, claims 1, 3-6 and 8-14 were examined. Examiner filed a non-final rejection on 7/21/22.
Applicant filed remarks and amendments on 9/28/22. Claims 1, 3-6 and 8-10 and 12-14 were amended. Claim 11 was cancelled. Claims 1, 3-6, 8-10 and 12-14 are presently pending and presented for examination.

Response to Arguments
Objection to claims: applicant’s amendments have resolved the claim objections over minor informalities indicated by examiner in the non-final rejection. The claim objections are accordingly withdrawn.
Interpretation of claims under 35 USC 112(f): applicant’s arguments filed 9/28/22 (hereinafter referred to as the “Remarks”) have been fully considered.
Regarding claim 1, applicant argues that the claim has been “amended to recite a structure that is sufficient to perform the functions recited in such claims and to address the alleged lack of clarity about interpretation of the ‘actuator’” (See at least Page 12 in the Remarks). The newly amended claims recite:
“the second list of actions comprises actions of the set of actuators comprising at least one action directed to controlling the parking brake and at least one action of providing a reminder;”
However, as stated on Page 5 of the non-final rejection, while one of ordinary skill in the art would normally interpret an actuator to be a motor moving mechanical parts, it is not clear how such a motor would provide a “reminder”. Examiner therefore concludes that applicant is using the term “actuator” outside the understood definition of a motor moving mechanical parts, and therefore the structure of the actuator is not immediately clear from the claim language, hence the 112(f) interpretation. Therefore, the 112(f) interpretation of claim 1 is maintained.

Regarding claim 13, the claim has been amended in such a way that there are not longer any instances of 112(f) functional language recited. Therefore, the 112(f) interpretation of claim 13 is withdrawn.

Rejection under 35 USC 112(b): applicant’s arguments filed 9/28/22 have been fully considered and they are persuasive. Applicant has adequately clarified, based on the specification, that the reminders may be implemented by an instrument cluster, which is a form of display hardware well-understood in the art (See at least Page 13 in the Remarks). Applicant has also rewritten claims 12-14 as proper independent claims. Accordingly, all of the previously given 112(b) rejections are withdrawn.
Rejection under 35 USC 101: applicant’s arguments filed 9/28/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 12-14, applicant argues that, “Applicant respectfully submits that employing an ‘electronic control unit’ for ‘engaging an action’ comprising one of ‘controlling the parking brake’ and ‘providing a reminder’ are significantly more than abstract ideas. Applicant respectfully requests withdrawal of this rejection.” (See at least Page 14 in the Remarks).
However, this argument is not persuasive. The limitation of “controlling the parking brake” would integrate the judicial exception into a practical application at Step 2A, Prong 2 of the 101 analysis, because a user cannot mentally or manually apply a parking brake. However, the limitation of “providing a reminder” is merely outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Both of these limitations are included as part of the “second list of actions”. However, because applicant’s claims currently recite, “engaging an action of a second list of actions” (emphasis added), it is not explicitly stated whether the parking brake is actually controlled or not, and therefore the claims do not yet affirmatively recite control of the parking brake.
Applicant could resolve this issue and overcome the 101 rejections by adding the limitation “wherein the parking brake is controlled based on the determined values” to the end of each of the independent claims.
Until such an appropriate amendment is made, the claims remain rejected under 35 USC 101. A full in-depth analysis of the 101 rejections may be found in the section of this office action titled “Claim Rejections – 35 USC 101”.
Rejections under 35 USC 102(a)(1) and 103: applicant’s arguments filed 9/28/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 12-14, applicant argues that Barber et al. (US 20070249465 A1) (“Barber”) does not disclose “the second list of actions comprises actions of the set of actuators comprising at least one action directed to controlling the parking brake and at least one action of providing a reminder” (See at least Page 15 in the Remarks). Applicant further argues that Seto (US 20070052703 A1) “does not cure the deficiencies of Barber” (See at least Page 16 in the Remarks).
While examiner agrees that Barber does not teach the limitations discussed on Page 15 of the Remarks, applicant’s argument is not persuasive because Seto does teach a method for operating a parking brake assistance system wherein a list of actions comprises at least one action of providing a reminder (See at least Fig. 9 in Seto: Seto teaches that when the control unit 60 detects that the vehicle is traveling in a state that the parking brake is not released, the display image of the liquid crystal panel 20 is switched to the informing image shown in FIG. 9 for the purpose of giving an urgent warning to the driver, so that a pop-up reading "Please release parking brake" is displayed [See at least Seto, 0104-0106]). Both Seto and Barber teach electric park brake systems for vehicles. However, only Seto explicitly teaches where a screen of the vehicle may display a pop-up message asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Barber to also be able to display a pop-up message on a screen of the vehicle asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged, as in Seto. Doing so improves safety and drive quality by helping the user remember to release the brake.
For at least the above stated reasons, claims 1 and 12-14 and their dependents are not allowable over the prior art of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 of this application includes a claim limitations that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This claim limitation is:
“actions of the set of actuators comprising at least one action directed to controlling the parking brake and at least one action of providing a reminder” in claims 1 (emphasis added)
While one of ordinary skill in the art would normally interpret an actuator to be a motor moving mechanical parts, it is not immediately clear from the claim language alone how such a motor would provide a “reminder”. Therefore, applicant is using the term “actuator” outside the understood definition of a motor moving mechanical parts, and the structure of the actuator is not immediately clear from the claim language, hence the 112(f) interpretation. Because this claim limitation is interpreted under 35 U.S.C. 112(f), it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the reminder may be implemented by an instrument cluster, which is a form of display hardware well-understood in the art (See at least [Page 12, lines 17-20] in applicant’s originally filed specification). This is adequate structure to perform the claimed functions, and therefore no 112(b) rejection is given. Accordingly, no further action is required by applicant with respect to this 112(f) interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method of a parking brake assistance system for providing adaptable parking brake assistance on a vehicle, the vehicle comprising a parking brake and the parking brake assistance system comprising a set of sensors, at least one electronic control unit, and a set of actuators, the method comprising: 
monitoring, by the at least one electronic control unit, each sensor of the set of sensors configured to measure a respective parameter;
determining values of the respective parameters measured by the set of sensors; 
determining, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors; and 
engaging an action of a second list of actions based on a relation of a list of relations, the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions, 
wherein: 
the second list of actions comprises actions of the set of actuators comprising at least one action directed to controlling the parking brake and at least one action of providing a reminder; and 
the at least one safety level comprises a basic safety level, a medium safety level, and a high safety level.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than the recitation of an electronic control unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The limitation of “controlling the parking brake” would integrate the judicial exception into a practical application at Step 2A, Prong 2 of the 101 analysis, because a user cannot mentally or manually apply a parking brake. However, the limitation of “providing a reminder” is merely outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Both of these limitations are included as part of the “second list of actions”. However, because applicant’s claim currently recites, “engaging an action of a second list of actions” (emphasis added), it is not explicitly stated whether the parking brake is actually controlled or not, and therefore the claim does not yet affirmatively recite control of the parking brake. Therefore, the claim is recited in such a way that it could be interpreted to be merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
Furthermore, with respect to the electronic control unit, the use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. In applicant’s specification, applicant discloses that the reminder recited in the method may be implemented by an instrument cluster, which is a form of generic display hardware well-understood in the art (See at least [Page 12, lines 17-20] in applicant’s originally filed specification). Furthermore, the electronic control unit is disclosed in applicant’s specification as simply a general purpose computer (See at least [Page 9, lines 7-11] in applicant’s originally filed specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 3, applicant recites The method of claim 1, wherein the respective parameters measured by the set of sensors comprise at least one of: 
a. PBRV = 1 if parking brake has been released voluntarily, PBRV = 0 if parking brake has been released involuntarily; 
b. DOS = 1 if a driver is on his seat, DOS=0 if the driver is not on his seat, DOS = 10 if the driver is changing position from sitting on his seat to 3standing up; DOS = 01 if the driver is changing position from standing up to sitting down; 
c. DDS=1 if a driver's door lock is switched on, DDS=0 if the driver's door lock is switched off; 
d. AP indicating a level of pressure on an accelerator pedal between 0% and 100%;
e. BP indicating a level of pressure on a brake pedal between 0% and 100%; and 
f. D. R, or N indicating that a gear is respectively engaged in drive mode, engaged in rear mode, or not engaged in neutral mode.
However, specifying which parameters are measured by sensors does not change that a user could mentally or visually observe each of these parameters, either live in real-time or by reading a report after data is gathered. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 3, wherein the first list of situations comprises the following situations:
PBRV = 1, DOS=10, DDS=1, BP=0%;
PBRV = 1, DOS=10, DDS=1, BP>0%;
PBRV = 1, DOS=10, DDS=0, BP=0%;
PBRV = 1, DOS=10, DDS=0, BP>0%;
PBRV = 1, DOS=01, DDS=1, BP=0%;
PBRV = 1, DOS=01, DDS=1, BP>0%;
PBRV = 1, DOS=01, DDS=0, BP=0%;
PBRV = 1, DOS=01, DDS=0, BP>0%;
PBRV = 0, DOS=10, DDS=1, BP=0%, AP=0%;
PBRV = 0, DOS=10, DDS=1, BP>0%;
PBRV = 0, DOS=10, DDS=1, AP>0%;
PBRV = 0, DOS=10, DDS=0, BP=0%, AP=0%;
PBRV = 0, DOS=10, DDS=0, BP>0%, gear is D;
PBRV = 0, DOS=10, DDS=0, BP>0%, gear is N;
PBRV = 0, DOS=10, DDS=0, BP>0%, gear is R;
PBRV = 0, DOS=10, DDS=0, AP>0%, gear is D;
PBRV = 0, DOS=10, DDS=0, AP>0%, gear is N;
PBRV = 0, DOS=10, DDS=0, AP>0%, gear is R;
PBRV = 0, DOS=01, DDS=1, BP=0%, AP=0%;
PBRV = 0, DOS=01, DDS=1, BP>0%;
PBRV = 0, DOS=01, DDS=1, AP>0%;
PBRV = 0, DOS=01, DDS=0, BP=0%, AP=0%;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is D;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is N;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is R;
PBRV = 0, DOS=01, DDS=0, AP>0%, gear is D;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is N; and
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is R.
However, specifying that particular combinations of parameter values correspond to particular situations does not change that a user could mentally or visually observe each of these parameters, either live in real-time or by reading a report after data is gathered, and determine that a particular situation is taking place. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 1, wherein the second list of actions comprises at least one of:  
1. A parking brake auto apply, wherein the parking brake is activated;
2. A parking brake auto apply after checking and a sound, if no acknowledgement by a driver is received within a time window;  
3. Cancelling a current action; and  
4. No action.  
However, 3. Cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of the four listed possibilities needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1, wherein the second list of actions comprises at least one or more of:  
5. A short alert and a pop up;  
6. A long alert and a pop up;  
7. A short alert, a sound, and a pop up; and  
8. A long alert, a sound, and a pop up.
However, outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method of claim 4, wherein the second list of actions comprises at least one or more of:  
1. A parking brake auto apply, wherein the parking brake is activated;
2. A parking brake auto apply after checking and a sound, if no acknowledgement by a driver is received within a time window;  
3. Cancelling a current action; and  
4. No action; 
wherein the second list of actions comprises at least one or more of the following reminders:  
5. A short alert and a pop up;  
6. A long alert and a pop up;  
7. A short alert, a sound, and a pop up; and  
8. A long alert, a sound, and a pop up; and
wherein for the basic safety level the list of relations establishes a relation between: situation a. and action 3; 
situation b. and reminder 8; 
situation c. and reminder 5; 
situation d. and reminder 8; 
situation e. and reminder 7; 
situation f. and reminder 8; 
situation g. and reminder 7; 
situation h. and reminder 8; 
situation i. and reminder 5; 
situation j. and reminder 8; 
situation k. and reminder 8; 
situation 1. and action 2; 
situation m. and reminder 6; 
situation n. and reminder 5;  
6situation o. and reminder 6; 
situation p. and reminder 8; 
situation q. and reminder 5; 
situation r. and reminder 8; 
situation s. and reminder 7; 
situation t. and reminder 8; 
situation u. and reminder 8; 
situation v. and reminder 8; 
situation w. and reminder 7; 
situation x. and reminder 7; 
situation y. and reminder 7; 
situation z. and reminder 8; 
situation aa. and reminder 7; and 
situation bb. and reminder 8.
However, 3. cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of 1-4 needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application. 5-8 are explicitly simply outputting the judicial exception, which is also insignificant extra-solution activity that does not integrate the judicial exception into a practical application. Further, mapping certain situations to certain extra-solution activities is something that a user could do mentally, and therefore also does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method of claim 4, wherein the second list of actions comprises at least one or more of:  
1. A parking brake auto apply, wherein the parking brake is activated;
2. A parking brake auto apply after checking and a sound, if no acknowledgement by a driver is received within a time window;  
3. Cancelling a current action; and  
4. No action; 
wherein the second list of parking brake actions or reminders comprises at least one or more of the following reminders:  
5. A short alert and a pop up;  
6. A long alert and a pop up;  
7. A short alert, a sound, and a pop up; and  
8. A long alert, a sound, and a pop up; and
7wherein for the medium safety level, the list of relations establishes a relation between: 
situation a. and action 2; 
situation b. and action 3; 
situation c. and action 2; 
situation d. and action 5; 
situation e. and action 2; 
situation f. and action 3; 
situation g. and action 2; 
situation h. and reminder 5; 
situation i. and action 1; 
situation j. and reminder 5; 
situation k. and reminder 5; 
situation l. and action 1; 
situation m. and action 2; 
situation n. and reminder 5; 
situation o. and action 2; 
situation p. and reminder 8; 
situation q. and reminder 5; 
situation r. and reminder 8; 
situation s. and reminder 8; 
situation t. and reminder 7; 
situation u. and reminder 7; 
situation v. and reminder 8; 
situation w. and action 2; 
situation x. and reminder 7; 
situation y. and action 2; 
situation z. and reminder 8; 
situation aa. and reminder 7; and 
situation bb. and reminder 8.
However, 3. Cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of 1-4 needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application. 5-8 are explicitly simply outputting the judicial exception, which is also insignificant extra-solution activity that does not integrate the judicial exception into a practical application. Further, mapping certain situations to certain extra-solution activities is something that a user could do mentally, and therefore also does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 4, wherein the second list of actions comprises at least one or more of:  
1. A parking brake auto apply, wherein the parking brake is activated;
2. A parking brake auto apply after checking and a sound, if no acknowledgement by a driver is received within a time window;  
3. Cancelling a current action; and  
4. No action; 
wherein the second list of actions comprises at least one or more of the following reminders:  
5. A short alert and a pop up;  
6. A long alert and a pop up;  
7. A short alert, a sound, and a pop up; and  
8. A long alert, a sound, and a pop up; and 
wherein for the high safety level, the list of relations establishes a relation between: 
situation a. and action 1; 
situation b. and reminder 5; 
situation c. and action 2; 
situation d. and reminder 5; 
situation e. and reminder 8; 
situation f. and reminder 7; 
situation g. and action 2; 
situation h. and reminder 7; 
situation i. and action 1; 
situation j. and reminder 5; 
situation k. and reminder 5; 
situation 1. and action 1; 
situation m. and action 2; 
situation n. and reminder 6;  
9situation o. and action 2; 
situation p. and reminder 8; 
situation q. and reminder 6; 
situation r. and reminder 8; 
situation s. and reminder 8; 
situation t. and reminder 7; 
situation u. and reminder 7; 
situation v. and reminder 8; 
situation w. and action 2; 
situation x. and reminder 7; 
situation y. and action 2; 
situation z. and reminder 8; 
situation aa. and reminder 7; and 
situation bb. and reminder 8.
However, 3. Cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of 1-4 needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application. 5-8 are explicitly simply outputting the judicial exception, which is also insignificant extra-solution activity that does not integrate the judicial exception into a practical application. Further, mapping certain situations to certain extra-solution activities is something that a user could do mentally, and therefore also does not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites A non-transitory computer-readable medium comprising a recorded program for controlling a parking brake assistance system providing adaptable parking brake assistance on a vehicle, the vehicle comprising a parking brake, the parking brake assistance system comprising a set of sensors, at least one electronic control unit, and a set of actuators, and, the computer-readable medium comprising program code which, when executed by the at least one electronic control unit, causes the parking brake assistance system to: 
monitor, by the at least one electronic control unit, each sensor of the set of sensors configured to measure a respective parameter; 
determine values of the respective parameters measured by the set of sensors; 
determine, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors; and 
engage an action of a second list of actions based on a relation of a list of relations, the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions, 
wherein: 
the second list of actions comprises at least one action directed to controlling the parking brake and at least one action of providing a reminder; and 
the at least one safety level comprises a basic safety level, a medium safety level, and a high safety level.
The claim recites a non-transitory computer-readable medium configure to perform a  series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than the recitation of a non-transitory computer-readable medium and an electronic control unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The limitation of “controlling the parking brake” would integrate the judicial exception into a practical application at Step 2A, Prong 2 of the 101 analysis, because a user cannot mentally or manually apply a parking brake. However, the limitation of “providing a reminder” is merely outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Both of these limitations are included as part of the “second list of actions”. However, because applicant’s claim currently recite, “engage an action of a second list of actions” (emphasis added), it is not explicitly stated whether the parking brake is actually controlled or not, and therefore the claim does not yet affirmatively recite control of the parking brake. Therefore, the claim is recited in such a way that it could be interpreted to be merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
Furthermore, with respect to the non-transitory computer-readable medium, the use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. In applicant’s specification, applicant discloses that the reminder recited in the method may be implemented by an instrument cluster, which is a form of generic display hardware well-understood in the art (See at least [Page 12, lines 17-20] in applicant’s originally filed specification). Furthermore, the non-transitory computer-readable medium is disclosed in applicant’s specification as merely a general purpose computer component (See at least [Page 8, lines 5-7] in applicant’s specification). Furthermore, the electronic control unit is disclosed in applicant’s specification as simply a general purpose computer (See at least [Page 9, lines 7-11] in applicant’s originally filed specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 13, applicant recites A parking brake assistance system for providing adaptable parking brake assistance on a vehicle, the vehicle comprising a parking brake, and the parking brake assistance system comprising a set of sensors, at least one electronic control unit, and a set of actuators, wherein providing adaptable parking brake assistance comprises: 
monitoring, by the at least one control unit, each sensor of the set of sensors configured to measure a respective parameter; 
determining values of the respective parameters measured by the set of sensors; 
determining, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors; and 
engaging an action of a second list of actions based on a relation of a list of relations, the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions, 
wherein: 
the second list of actions comprises at least one action directed to controlling the parking brake and at least one action of providing a reminder; and 
the at least one safety level comprises a basic safety level, a medium safety level, and a high safety level.
The claim recites a parking brake assistance system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than the recitation of an electronic control unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The limitation of “controlling the parking brake” would integrate the judicial exception into a practical application at Step 2A, Prong 2 of the 101 analysis, because a user cannot mentally or manually apply a parking brake. However, the limitation of “providing a reminder” is merely outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Both of these limitations are included as part of the “second list of actions”. However, because applicant’s claim currently recites, “engaging an action of a second list of actions” (emphasis added), it is not explicitly stated whether the parking brake is actually controlled or not, and therefore the claim does not yet affirmatively recite control of the parking brake. Therefore, the claim is recited in such a way that it could be interpreted to be merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
Furthermore, with respect to the electronic control unit, the use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. In applicant’s specification, applicant discloses that the reminder recited in the method may be implemented by an instrument cluster, which is a form of generic display hardware well-understood in the art (See at least [Page 12, lines 17-20] in applicant’s originally filed specification). Furthermore, the electronic control unit is disclosed in applicant’s specification as simply a general purpose computer (See at least [Page 9, lines 7-11] in applicant’s originally filed specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 14, applicant recites A vehicle comprising a parking brake and a parking brake assistance system for providing adaptable parking brake assistance, the parking brake assistance system comprising a set of sensors, at least one electronic control unit, and a set of actuators, wherein providing adaptable parking brake assistance comprises: 
monitoring, by the at least one electronic control unit, each sensor of the set of sensors configured to measure a respective parameter; 
determining values of the respective parameters measured by the set of sensors; 
determining, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors; and 
engaging an action of a second list of actions based on a relation of a list of relations, the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions, 
wherein: 
the second list of actions comprises at least one action directed to controlling the parking brake and at least one action of providing a reminder; and 
the at least one safety level comprises a basic safety level, a medium safety level, and a high safety level.
The claim recites a parking brake assistance system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than the recitation of an electronic control unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The limitation of “controlling the parking brake” would integrate the judicial exception into a practical application at Step 2A, Prong 2 of the 101 analysis, because a user cannot mentally or manually apply a parking brake. However, the limitation of “providing a reminder” is merely outputting the judicial exception, which is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application. Both of these limitations are included as part of the “second list of actions”. However, because applicant’s claim currently recites, “engaging an action of a second list of actions” (emphasis added), it is not explicitly stated whether the parking brake is actually controlled or not, and therefore the claim does not yet affirmatively recite control of the parking brake. Therefore, the claim is recited in such a way that it could be interpreted to be merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.
Furthermore, with respect to the electronic control unit, the use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. In applicant’s specification, applicant discloses that the reminder recited in the method may be implemented by an instrument cluster, which is a form of generic display hardware well-understood in the art (See at least [Page 12, lines 17-20] in applicant’s originally filed specification). Furthermore, the electronic control unit is disclosed in applicant’s specification as simply a general purpose computer (See at least [Page 9, lines 7-11] in applicant’s originally filed specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Examiner’s note to help applicant overcome the 101 rejections: a common way to overcome 101 rejections in cases such as the present case is to recite affirmative control of vehicle actuators in response to other steps of the method. If applicant were to amend claim 1 to affirmatively recite actuating a parking brake actuator (without putting such a recitation in an “or” statement with a reminder, etc.), then the claim would be overcome rejection under 35 USC 101.
For example, applicant could overcome the 101 rejections by adding the limitation “wherein the parking brake is controlled based on the determined values” to the end of each of the independent claims.
However, this is merely examiner’s suggestion to move forward prosecution. It is ultimately up to applicant to amend the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 20070249465 A1) in view of Seto (US 20070052703 A1), hereinafter referred to as Barber.
Regarding claim 1, A method of a parking brake assistance system for providing adaptable parking brake assistance on a vehicle (See at least Fig. 1 in Barber: Barber discloses a method the predetermined combination of vehicle operating conditions, checked by the EPB control module, which according to the present invention, permit inhibition or activation of the automatic actuation of the park brake [See at least Barber, 0019]), the vehicle comprising a parking brake (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]) and the parking brake assistance system comprising a set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), at least one electronic control unit (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]), and a set of actuators (See at least Fig. 1 in Barber: Barber discloses that at step 160, the EPB control module does not apply a brake force, and at step 180, the EPB control module does apply a brake force [See at least Barber, 0021-0022]), the method comprising: 
monitoring, by the at least one electronic control unit, each sensor of the set of sensors configured to measure a respective parameter (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]);
determining values of the respective parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
determining, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); and 
engaging an action of a second list of actions based on a relation of a list of relations (See at least Fig. 1 in Barber: Barber discloses a relationship between the first list (the inquiries from steps 120-150) and the second list (the list comprising the states of inhibiting the automatic activation of the EPB mechanism, applying a force via the EPB mechanism, and the EPB being in a non-neutral state) in the form of the depicted flowchart, which may therefore be regarded as a list of relations [See at least Barber, 0019-0022]), the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level, the EPB being in a non-neutral state may be regarded as a medium safety level, and the state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level), 
wherein: 
the second list of actions comprises actions of the set of actuators comprising at least one action directed to controlling the parking brake (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]); and 
the at least one safety level comprises a basic safety level (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level), a medium safety level (See at least Fig. 1 in Barber: Barber further discloses that an inquiry is made at 120 to determine whether the EPB control switch is in neutral position [See at least Barber, 0021]. The EPB being in a non-neutral state may be regarded as a medium safety level), and a high safety level (See at least Fig. 1 in Barber: Barber discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. The state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level).
However, Barber does not explicitly teach the method wherein the second list (i.e., the list of actions) comprises at least one action of providing a reminder.
However, Seto does teach a method for operating a parking brake system wherein a second list (i.e., a list of actions to be executed by the system) comprises at least one action of providing a reminder (See at least Fig. 9 in Seto: Seto teaches that when the control unit 60 detects that the vehicle is traveling in a state that the parking brake is not released, the display image of the liquid crystal panel 20 is switched to the informing image shown in FIG. 9 for the purpose of giving an urgent warning to the driver, so that a pop-up reading "Please release parking brake" is displayed [See at least Seto, 0104-0106]). Both Seto and Barber teach electric park brake systems for vehicles. However, only Seto explicitly teaches where a screen of the vehicle may display a pop-up message asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Barber to also be able to display a pop-up message on a screen of the vehicle asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged, as in Seto. Doing so improves safety and drive quality by helping the user remember to release the brake.

Regarding claim 3, Barber in view of Seto teaches The method of claim 1, wherein the respective parameters measured by the sensors comprise at least one of: 
a. PBRV = 1 if parking brake has been released voluntarily (In applicant’s specification, applicant discloses that, “voluntarily implies that park brake has been voluntarily kept released when the engine has been voluntarily stopped by the driver, using the specific key designed for this purpose” [See Page 9, lines 33-35, in applicant’s original specification]. See at least Fig. 1 in Barber: Barber discloses a situation where, at step 130, the ignition is switched off (“Yes” at step 130) after the EPB has already been switched to neutral at step 120 [See at least Barber, 0021]. It will therefore be appreciated that, as per applicant’s definition, the “park brake has been voluntarily kept released when the engine has been voluntarily stopped by the driver”. Hence, the yes or no at step 130 may be regarded as applicant’s PBRV=1 and PBRV=0, respectively), PBRV = 0 if parking brake has been released involuntarily (In applicant’s specification, applicant discloses that, “Involuntarily means that the engine is either running or stalled while park brake is released” [See at least Page 10, lines 2-3, in applicant’s original specification]. See at least Fig. 1 in Barber: Barber discloses a situation where, at step 130, the ignition is not switched off (“No” at step 130) after the EPB has already been switched to neutral at step 120 [See at least Barber, 0021]. It will therefore be appreciated that, as per applicant’s definition, the “the engine is either running or stalled while park brake is released”. Hence, the yes or no at step 130 may be regarded as applicant’s PBRV=1 and PBRV=0, respectively); 
b. DOS = 1 if a driver is on his seat, DOS=0 if the driver is not on his seat, DOS = 10 if the driver is changing position from sitting on his seat to 3standing up; DOS = 01 if the driver is changing position from standing up to sitting down; 
c. DDS=1 if a driver's door lock is switched on, DDS=0 if the driver's door lock is switched off; 
d. AP indicating a level of pressure on an accelerator pedal between 0% and 100%;
e. BP indicating a level of pressure on a brake pedal between 0% and 100%; and 
f. D. R, or N indicating that a gear is respectively engaged in drive mode, engaged in rear mode, or not engaged in neutral mode.

Regarding claim 5, Barber in view of Seto teaches The method of claim 1, wherein the second list of actions comprises at least one of:  
1. A parking brake auto apply, wherein the parking brake is activated (See at least Fig. 1 in Barber: Barber discloses that the EPB control module transmits a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]);
2. A parking brake auto apply after checking and a sound, if no acknowledgement by a driver is received within a time window;  
3. Cancelling a current action; and  
4. No action.  

Regarding claim 6, Barber in view of Seto teaches The method of claim 1, wherein the second list of actions comprises at least one or more of:  
5. A short alert and a pop up (See at least Fig. 9 in Seto: Seto teaches that when the control unit 60 detects that the vehicle is traveling in a state that the parking brake is not released, the display image of the liquid crystal panel 20 is switched to the informing image shown in FIG. 9 for the purpose of giving an urgent warning to the driver, so that a pop-up reading "Please release parking brake" is displayed [See at least Seto, 0104-0106]);  
6. A long alert and a pop up;  
7. A short alert, a sound, and a pop up; and  
8. A long alert, a sound, and a pop up.

Regarding claim 12, Barber discloses A non-transitory computer-readable medium comprising a recorded program for controlling a parking brake assistance system providing adaptable parking brake assistance on a vehicle (See at least Fig. 1 in Barber: Barber discloses that EPB control module is connected, in a conventional manner, to a serial data bus, for example a Control Area Network (CAN), from which it receives input signals from different electronic components of the vehicle, that is the ignition switch, the control switch and an electronic motor control, and whereby the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism or inhibiting this function according to a predetermined combination of vehicle operating conditions [See at least Barber, 0016-0019]. Because the EPB control module communicates via CAN, it will be appreciated by anyone of ordinary skill in the art that the EPB control module must therefore comprise a computer capable of deciphering, generating, and sending CAN signals), the vehicle comprising a parking brake (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]), the parking brake assistance system comprising a set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), at least one electronic control unit (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]), and a set of actuators (See at least Fig. 1 in Barber: Barber discloses that at step 160, the EPB control module does not apply a brake force, and at step 180, the EPB control module does apply a brake force [See at least Barber, 0021-0022]), and, the computer-readable medium comprising program code which, when executed by the at least one electronic control unit (See at least Fig. 1 in Barber: Barber discloses that EPB control module is connected, in a conventional manner, to a serial data bus, for example a Control Area Network (CAN), from which it receives input signals from different electronic components of the vehicle, that is the ignition switch, the control switch and an electronic motor control, and whereby the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism or inhibiting this function according to a predetermined combination of vehicle operating conditions [See at least Barber, 0016-0019]. Because the EPB control module communicates via CAN, it will be appreciated by anyone of ordinary skill in the art that the EPB control module must therefore comprise a computer capable of deciphering, generating, and sending CAN signals), causes the parking brake assistance system to: 
monitor, by the at least one electronic control unit, each sensor of the set of sensors configured to measure a respective parameter (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
determine values of the respective parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
determine, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); and 
engage an action of a second list of actions based on a relation of a list of relations (See at least Fig. 1 in Barber: Barber discloses a relationship between the first list (the inquiries from steps 120-150) and the second list (the list comprising the states of inhibiting the automatic activation of the EPB mechanism, applying a force via the EPB mechanism, and the EPB being in a non-neutral state) in the form of the depicted flowchart, which may therefore be regarded as a list of relations [See at least Barber, 0019-0022]), the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level, the EPB being in a non-neutral state may be regarded as a medium safety level, and the state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level), 
wherein: 
the second list of actions comprises at least one action directed to controlling the parking brake (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]); and 
the at least one safety level comprises a basic safety level (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level), a medium safety level (See at least Fig. 1 in Barber: Barber further discloses that an inquiry is made at 120 to determine whether the EPB control switch is in neutral position [See at least Barber, 0021]. The EPB being in a non-neutral state may be regarded as a medium safety level), and a high safety level (See at least Fig. 1 in Barber: Barber discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. The state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level).
However, Barber does not explicitly teach the non-transitory computer-readable medium wherein the second list (i.e., the list of actions) comprises at least one action of providing a reminder.
However, Seto does teach a method for operating a parking brake system wherein a second list (i.e., a list of actions to be executed by the system) comprises at least one action of providing a reminder (See at least Fig. 9 in Seto: Seto teaches that when the control unit 60 detects that the vehicle is traveling in a state that the parking brake is not released, the display image of the liquid crystal panel 20 is switched to the informing image shown in FIG. 9 for the purpose of giving an urgent warning to the driver, so that a pop-up reading "Please release parking brake" is displayed [See at least Seto, 0104-0106]). Both Seto and Barber teach electric park brake systems for vehicles. However, only Seto explicitly teaches where a screen of the vehicle may display a pop-up message asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Barber to also be able to display a pop-up message on a screen of the vehicle asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged, as in Seto. Doing so improves safety and drive quality by helping the user remember to release the brake.

Regarding claim 13, Barber discloses A parking brake assistance system for providing adaptable parking brake assistance on a vehicle (See at least Fig. 1 in Barber: Barber discloses a method the predetermined combination of vehicle operating conditions, checked by the EPB control module, which according to the present invention, permit inhibition or activation of the automatic actuation of the park brake [See at least Barber, 0019]), the vehicle comprising a parking brake (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]), and the parking brake assistance system comprising a set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), at least one electronic control unit (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]), and a set of actuators (See at least Fig. 1 in Barber: Barber discloses that at step 160, the EPB control module does not apply a brake force, and at step 180, the EPB control module does apply a brake force [See at least Barber, 0021-0022]), wherein providing adaptable parking brake assistance comprises: 
monitoring, by the at least one control unit, each sensor of the set of sensors configured to measure a respective parameter (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
determining values of the respective parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
determining, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); and 
engaging an action of a second list of actions based on a relation of a list of relations (See at least Fig. 1 in Barber: Barber discloses a relationship between the first list (the inquiries from steps 120-150) and the second list (the list comprising the states of inhibiting the automatic activation of the EPB mechanism, applying a force via the EPB mechanism, and the EPB being in a non-neutral state) in the form of the depicted flowchart, which may therefore be regarded as a list of relations [See at least Barber, 0019-0022]), the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level, the EPB being in a non-neutral state may be regarded as a medium safety level, and the state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level), 
wherein: 
the second list of actions comprises at least one action directed to controlling the parking brake (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]); and 
the at least one safety level comprises a basic safety level (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level), a medium safety level (See at least Fig. 1 in Barber: Barber further discloses that an inquiry is made at 120 to determine whether the EPB control switch is in neutral position [See at least Barber, 0021]. The EPB being in a non-neutral state may be regarded as a medium safety level), and a high safety level (See at least Fig. 1 in Barber: Barber discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. The state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level).
However, Barber does not explicitly teach the system wherein the second list (i.e., the list of actions) comprises at least one action of providing a reminder.
However, Seto does teach a method for operating a parking brake system wherein a second list (i.e., a list of actions to be executed by the system) comprises at least one action of providing a reminder (See at least Fig. 9 in Seto: Seto teaches that when the control unit 60 detects that the vehicle is traveling in a state that the parking brake is not released, the display image of the liquid crystal panel 20 is switched to the informing image shown in FIG. 9 for the purpose of giving an urgent warning to the driver, so that a pop-up reading "Please release parking brake" is displayed [See at least Seto, 0104-0106]). Both Seto and Barber teach electric park brake systems for vehicles. However, only Seto explicitly teaches where a screen of the vehicle may display a pop-up message asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Barber to also be able to display a pop-up message on a screen of the vehicle asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged, as in Seto. Doing so improves safety and drive quality by helping the user remember to release the brake.

Regarding claim 14, Barber discloses A vehicle comprising a parking brake and a parking brake assistance system (Barber discloses that the EPB control module is able to automatically apply a park brake force to a vehicle via the EPB mechanism [See at least Barber, 0018]) for providing adaptable parking brake assistance (See at least Fig. 1 in Barber: Barber discloses a method the predetermined combination of vehicle operating conditions, checked by the EPB control module, which according to the present invention, permit inhibition or activation of the automatic actuation of the park brake [See at least Barber, 0019]), the parking brake assistance system comprising a set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), at least one electronic control unit (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]), and a set of actuators (See at least Fig. 1 in Barber: Barber discloses that at step 160, the EPB control module does not apply a brake force, and at step 180, the EPB control module does apply a brake force [See at least Barber, 0021-0022]), wherein providing adaptable parking brake assistance comprises: 
monitoring, by the at least one electronic control unit, each sensor of the set of sensors configured to measure a respective parameter (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
determining values of the respective parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
determining, based on the determined values, a situation of a first list of situations, each situation defined by a plurality of the determined values of the parameters measured by the set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); and 
engaging an action of a second list of actions based on a relation of a list of relations (See at least Fig. 1 in Barber: Barber discloses a relationship between the first list (the inquiries from steps 120-150) and the second list (the list comprising the states of inhibiting the automatic activation of the EPB mechanism, applying a force via the EPB mechanism, and the EPB being in a non-neutral state) in the form of the depicted flowchart, which may therefore be regarded as a list of relations [See at least Barber, 0019-0022]), the list of relations establishing, for each of at least one safety level, a relation between each situation of the first list of situations and a respective one of the actions of the second list of actions (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level, the EPB being in a non-neutral state may be regarded as a medium safety level, and the state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level), 
wherein: 
the second list of actions comprises at least one action directed to controlling the parking brake (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]); and 
the at least one safety level comprises a basic safety level (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level), a medium safety level (See at least Fig. 1 in Barber: Barber further discloses that an inquiry is made at 120 to determine whether the EPB control switch is in neutral position [See at least Barber, 0021]. The EPB being in a non-neutral state may be regarded as a medium safety level), and a high safety level (See at least Fig. 1 in Barber: Barber discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. The state in which the automatic activation of the EPB mechanism is activated may be regarded as a high safety level).
However, Barber does not explicitly teach the vehicle wherein the second list (i.e., the list of actions) comprises at least one action of providing a reminder.
However, Seto does teach a method for operating a parking brake system wherein a second list (i.e., a list of actions to be executed by the system) comprises at least one action of providing a reminder (See at least Fig. 9 in Seto: Seto teaches that when the control unit 60 detects that the vehicle is traveling in a state that the parking brake is not released, the display image of the liquid crystal panel 20 is switched to the informing image shown in FIG. 9 for the purpose of giving an urgent warning to the driver, so that a pop-up reading "Please release parking brake" is displayed [See at least Seto, 0104-0106]). Both Seto and Barber teach electric park brake systems for vehicles. However, only Seto explicitly teaches where a screen of the vehicle may display a pop-up message asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Barber to also be able to display a pop-up message on a screen of the vehicle asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged, as in Seto. Doing so improves safety and drive quality by helping the user remember to release the brake.

Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any relevant objections and rejections in previous sections of this office action are also resolved.
The closest prior art of record is Barber et al. (US 20070249465 A1) in view of Seto (US 20070052703 A1) in further view of Gortsas (US 20170116794 A1) in further view of Nagasaka (US 20020055410 A1), hereinafter referred to as Barber, Seto, Gortsas and Nagasaka, respectively. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, applicant recites The method of claim 3, wherein the first list of situations comprises the following situations:
PBRV = 1, DOS=10, DDS=1, BP=0%;
PBRV = 1, DOS=10, DDS=1, BP>0%;
PBRV = 1, DOS=10, DDS=0, BP=0%;
PBRV = 1, DOS=10, DDS=0, BP>0%;
PBRV = 1, DOS=01, DDS=1, BP=0%;
PBRV = 1, DOS=01, DDS=1, BP>0%;
PBRV = 1, DOS=01, DDS=0, BP=0%;
PBRV = 1, DOS=01, DDS=0, BP>0%;
PBRV = 0, DOS=10, DDS=1, BP=0%, AP=0%;
PBRV = 0, DOS=10, DDS=1, BP>0%;
PBRV = 0, DOS=10, DDS=1, AP>0%;
PBRV = 0, DOS=10, DDS=0, BP=0%, AP=0%;
PBRV = 0, DOS=10, DDS=0, BP>0%, gear is D;
PBRV = 0, DOS=10, DDS=0, BP>0%, gear is N;
PBRV = 0, DOS=10, DDS=0, BP>0%, gear is R;
PBRV = 0, DOS=10, DDS=0, AP>0%, gear is D;
PBRV = 0, DOS=10, DDS=0, AP>0%, gear is N;
PBRV = 0, DOS=10, DDS=0, AP>0%, gear is R;
PBRV = 0, DOS=01, DDS=1, BP=0%, AP=0%;
PBRV = 0, DOS=01, DDS=1, BP>0%;
PBRV = 0, DOS=01, DDS=1, AP>0%;
PBRV = 0, DOS=01, DDS=0, BP=0%, AP=0%;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is D;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is N;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is R;
PBRV = 0, DOS=01, DDS=0, AP>0%, gear is D;
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is N; and
PBRV = 0, DOS=01, DDS=0, BP>0%, gear is R.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests measuring and mapping all of these combinations of variables with a response in the context of operating an electric parking brake.
Barber comes close to teaching some of these limitations since Barber teaches a method wherein EPB position and ignition are used to determine whether or not to actuate the EPB (See at least Fig. 1 in Barber and [Barber, 0021]). However, there is no mention of whether or not the driver is getting up from or sitting down on the seat (the variable “DOS” in applicant’s claim), nor is there any mention of the accelerator or brake pedal positions (AP and BP in applicant’s claim). Barber is therefore not in the field of endeavor of using all of the claimed variables to actuate an EPB, let alone using the numerous specific combinations of parameter values claimed.
Nagasaka also comes close to teach some of the claimed limitations since Nagasaka teaches a method for determining whether to switch a vehicle’s gear into drive based on the speed, engine state, gear, brake pedal state, accelerator state, and parking brake state of the vehicle (See at least Fig. 5 in Nagasaka and [Nagasaka, 0054]). However, there is still no mention of whether or not the driver is getting up from or sitting down on the seat (the variable “DOS” in applicant’s claim). Furthermore, as indicated by the aforementioned portions of Nagasaka, the invention of Nagasaka is directed to conditions for switching a gear of a vehicle into drive, which is not the same as determining whether or not to take action related to a parking brake of the vehicle. Nagasaka is therefore not in the field of endeavor of using all of the claimed variables to take action pertaining to an EPB, let alone using the numerous specific combinations of parameter values claimed, and it therefore would not have been obvious to combine Nagasaka with Barber or any other prior art of record to arrive at the claimed invention.
Gortsas also comes close to teach some of the claimed limitations since Gortsas teaches a method for determining whether a vehicle is in a parked state based on the ignition state, whether there is a person in the driver's seat, whether the parking brake is released, the accelerator pedal/brake pedal/clutch state, and the closing of doors of the vehicle (See at least [Gortsas, 0050]). However, as indicated by the aforementioned portions of Gortsas, the invention of Gortsas is directed to conditions for determining whether a vehicle is in a parked state, which is not the same as determining whether or not to take action related to a parking brake of the vehicle. Gortsas is therefore not in the field of endeavor of using all of the claimed variables to take action pertaining to an EPB, let alone using the numerous specific combinations of parameter values claimed, and it therefore would not have been obvious to combine Gortsas with Nagasaka or Barber or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 4 is objected to for containing allowable subject matter.

Regarding claims 8-10, these claims are also objected to for containing allowable subject matter at least by virtue of their dependence from claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668  
                                                                                                                                                                                                      /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668